04/13/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: PR 21-0003


                                        PR 21-0003


IN RE PETITION OF MICHAEL J. ROCCAFORTE
TO SUBMIT LATE APPLICATION TO TAKE THE                                ORDER
BAR EXAM



       Michael J. Roccaforte has filed a petition for leave to submit a late application to
take the Montana Bar Examination scheduled to be adrninistered in July 2021.
Roccaforte's petition establishes good cause for the request. Roccaforte must also comply
with all other applicable Rules of Admission, including character and fitness certification,
in sufficient time to ultimately be able to sit for the examination. Therefore,
       IT IS HEREBY ORDERED that the petition of Michael J. Roccaforte for leave to
submit a late application to take the Montana Bar Exarnination in July 2021 is GRANTED,
subject to completion of all exam prerequisites. The application should be submitted no
later than April 30, 2021.
       The Clerk shall provide copies ofthis order to the Petitioner and to the Administrator
of the Board of Bar Examiners at the State Bar of Montana.
       DATED this I -1 day of April, 2021.




                                                           Chief Justice




         F k 1.0
                                                                            bow
        APR 1 3 2021
     Bowen Greenwood
   Cferk of Supreme CoLr
      State nf
Justices